Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 18 February 2022. The amendments to the specification have overcome the objection to the specification. Applicant's arguments with respect to the art rejections have been fully considered but they are not persuasive. 
The terminal disclaimers filed on 18 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent 10,927,267 and U.S. application serial number 16/067,518 have been reviewed and are accepted.  The terminal disclaimers have been recorded and the obviousness-type double patenting rejections over U.S. patent 10,927,267 and U.S. application 16/067,518 are withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 9,267,052 in view of over U.S. patent application publication 2014/0342096.
	U.S. patent 9,267,052 teaches a sealing coating composition for use on building materials or substrates, which non-metallic. The coatings composition can be used on composite panels or boards that can be used for at least a portion of an exterior wall of a building.  The composition comprises at least one curable film-forming resin, 5-10 wt% titanium dioxide (col. 3, line 35) and 1.5-80 wt% of at least one pigment (col. 1, line 63-col. 3, line 23). The pigment can be Han blue, 
	Applicants’ arguments with respect to this rejection has been considered but is not convincing. While U.S. patent 9,267,052 does not explicitly teach that the taught acrylate resin is transparent to both the infra-red light emitted by the taught Han purple or Egyptian blue pigments and the infra-red light reflected by the taught titania particles, it would inherently have this property since the taught acrylate resin is one of the film-forming resins taught by applicants in their specification. The arguments about the transparence of other components that may be present in the taught coating besides the resin, the titania particles and the Han purple or Egyptian blue pigments are not convincing since applicants own composition can include addition component which are not transparent to the reflected and emitted infrared wavelengths as taught in pargraph [0136].  The rejection is maintained.  

	Claims 1-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2014/0342096.
	This reference teaches a coating composition comprising 0.25-10 wt% zinc oxide, a known infrared reflecting pigment, and a resin binder, which is a film-forming resin. Paragraph [0046] teaches that the composition can further contain a pigment having an average particle size of about 0.2-1.5 micron, which falls within the claimed range, where the pigment can be Han 
	Applicants’ arguments with respect to this rejection has been considered but is not convincing. While the reference does not explicitly teach that the taught acrylate resin is transparent to both the infra-red light emitted by the taught Han purple or Egyptian blue pigments and the infra-red light reflected by the taught zinc oxide particles, it would inherently have this property since the taught acrylate resin is one of the film-forming resins taught by applicants in their specification. The taught water component is inherently transparent to all IR wavelengths. The arguments about the transparence of other components that may be present in the taught coating besides water, the resin, the zinc oxide particles and the Han purple or Egyptian blue pigments are not convincing since applicants own composition can include addition component which are not transparent to the reflected and emitted infrared wavelengths as taught in pargraph [0136].  The rejection is maintained.  
Allowable Subject Matter
	Claims 9-13 are allowable.
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are objected to referring to a rejected base claim, but would be allowable if rewritten including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/2/22